Citation Nr: 1418520	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  14-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel









INTRODUCTION

The Veteran served on active duty from March 1965 to July 1965, and had subsequent Reserve service.   This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that granted service connection for bilateral hearing loss, rated 0 percent.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination to evaluate his bilateral hearing loss disability in December 2010, over three years ago.  Since then he has continued to be seen by VA for his hearing loss (most recently, as shown by treatment records, in February 2014).  The reports in the record do not included updated audiometric testing results.  

Ongoing treatment suggests an ongoing problem/worsening   In light of the length of the intervening period since the December 2010 examination a contemporaneous examination to assess the bilateral hearing loss is necessary.  Records of ongoing VA treatment are constructively of record, may contain pertinent information, and must be sought.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete clinical records of all VA evaluations and/or treatment the Veteran has received for his bilateral hearing loss from February 2014 to the present.  

2. The RO should thereafter arrange for the Veteran to be scheduled for a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran information regarding the functional impairment that results from his hearing loss.  The report of the examination must include comment by the examiner regarding the impact of the Veteran's bilateral hearing loss on his daily activities (i.e., whether the functional impairment described by the Veteran is consistent with the audiometry.  

3. The RO should the review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should be returned to the Board (if in order) for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



